DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The Applicant’s amendments dated 02/11/2022 have been acknowledged and entered for consideration. No new claims have been added. Claims 27-44 are pending in the current application. The Applicant’s amendments are in response to the Non-Final Office Action mailed on 11/19/2021.

Claim Objections
Claim 29 is objected to because of the following informalities:  
Claim 29 amendment recites “in response to the determination that the first condition is satisfied, bypassing the processing of the residuals of the chroma”. However, in the last claim set dated 08/24/2021, claim 29 recited “in response to the determination that the first condition is not satisfied, bypassing the processing of the residuals of the chroma block using the chroma scaling factor”. The term “block” was part of the claim limitation from 08/24/2021. Therefore, .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 27-28, 33-34, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Rusanovskyy et al. (US PGPub 2019/0068969 A1) in view of Francois et al. (WO 2020/176459 A1).

Regarding claim 27 (Currently Amended), Rusanovskyy et al. teach a computer-implemented method for processing video content ([0037]; [0269]), comprising: 
receiving a chrome block and a luma block associated with a picture ([0052]; It teaches receiving in a video encoder (Fig. 17) a video sequence of pictures (Fig. 19, reference numeral 1900) wherein each picture constitutes of luma and chroma samples); 
determining luma scaling information associated with the luma block (Fig. 19, reference numeral 1902); 
determining a luma scaling factor of the luma block based on the luma scaling information ([0178], [0253]; It teaches the luma scaling factors are determined based on the Fig. 14 also); 
determining a chroma scaling factor based on a value of the luma scaling factor (Fig. 19, reference numeral 1906. Also see [0253], L7-10); and 
processing residuals of the chroma block by applying the chroma scaling factor to the residuals of the chroma block ([0069]; As per [0162], the various syntax elements in the video bitstream data include the scaling factor, which the video encoder 20 in Fig. 17, uses to scale the residual signals of both luma and chroma as shown in reference numerals 50-52-54. In Fig. 19, reference numeral 1908 shows the residual processing of the chroma sample using the chroma scaling factor).  
Although, Rusanovskyy et al. teach processing of the chroma blocks using the chroma scaling factor (Fig. 19. Reference nu 1908), but it does not explicitly teach processing residuals of the chroma block by applying the chroma scaling factor to the residuals of the chroma block.
However, Francois et al. teach a system in the same field of endeavor (Abstract), where it teaches processing residuals of the chroma block by applying the chroma scaling factor to the residuals of the chroma block (Francois et al.; P30, L17-21; P30, L30 – P31, L2; Fig. 22, reference numerals 804-805; It teaches that the chroma residuals are processed by applying chroma scaling factor to the chroma residuals. See also P2, L25-30; P8, L17-23; P25, L17-21).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Rusanovskyy et al’s invention of luma scaling factor based chroma scaling factor determination to include Francois et al's usage of applying (Francois et al.; P30, L17-18).

Regarding claim 28 (Previously Presented), Rusanovskyy et al. and Francois et al. teach the method according to claim 27, wherein determining the chroma scaling factor based on a value of the luma scaling factor further comprises: 
setting the chroma scaling factor equal to the value of the luma scaling factor (Rusanovskyy et al.; [0176]; Note: There is a typo in the citation where it says “applied to the value of chroma components (Y)”. It should be “applied to the value of luma components (Y)”, because it is known that “Y” represents a luma component).  

Regarding claim 33 (Currently Amended), Rusanovskyy et al. teach an apparatus for processing video content (Fig. 1), comprising: 
a memory storing a set of instructions ([0270], L1-7); and 
a processor coupled to the memory and configured to execute the set of instructions ([0271], L1-9) to cause the apparatus to perform: 
receiving a chrome block and a luma block associated with a picture ([0052]; It teaches receiving in a video encoder (Fig. 17) a video sequence of pictures (Fig. 19, reference numeral 1900) wherein each picture constitutes of luma and chroma samples); 
determining luma scaling information associated with the luma block (Fig. 19, reference numeral 1902); 
determining a luma scaling factor of the luma block based on the luma scaling information ([0178], [0253]; It teaches the luma scaling factors are determined based on Fig. 14 also); 
determining a chroma scaling factor based on a value of the luma scaling factor (Fig. 19, reference numeral 1906. Also see [0253], L7-10); and
processing residuals of the chroma block by applying the chroma scaling factor to the residuals of the chroma block ([0069]; As per [0162], the various syntax elements in the video bitstream data include the scaling factor, which the video encoder 20 in Fig. 17, uses to scale the residual signals of both luma and chroma as shown in reference numerals 50-52-54. In Fig. 19, reference numeral 1908 shows the residual processing of the chroma sample using the chroma scaling factor).  
Although, Rusanovskyy et al. teach processing of the chroma blocks using the chroma scaling factor (Fig. 19. Reference nu 1908), but it does not explicitly teach processing residuals of the chroma block by applying the chroma scaling factor to the residuals of the chroma block.
However, Francois et al. teach a system in the same field of endeavor (Abstract), where it teaches processing residuals of the chroma block by applying the chroma scaling factor to the residuals of the chroma block (Francois et al.; P30, L17-21; P30, L30 – P31, L2; Fig. 22, reference numerals 804-805; It teaches that the chroma residuals are processed by applying chroma scaling factor to the chroma residuals. See also P2, L25-30; P8, L17-23; P25, L17-21).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Rusanovskyy et al’s invention of luma scaling factor based chroma scaling factor determination to include Francois et al's usage of applying (Francois et al.; P30, L17-18).

Regarding claim 34 (Previously Presented), Rusanovskyy et al. and Francois et al. teach the apparatus according to claim 33, wherein in determining the chroma scaling factor based on a value of the luma scaling factor, the processor is configured to execute the set of instructions to cause the apparatus to further perform: 
setting the chroma scaling factor equal to the value of the luma scaling factor (Rusanovskyy et al.; [0176]; Note: There is a typo in the citation where it says “applied to the value of chroma components (Y)”. It should be “applied to the value of luma components (Y)”, because it is known that “Y” represents a luma component).  

Regarding claim 39 (Currently Amended), Rusanovskyy et al. teach a non-transitory computer-readable storage medium ([0269]) storing a set of instructions that are executable by one or more processors of a device to cause the device to perform a method for processing video content ([0270]-[0271]), the method comprising: 
receiving a chrome block and a luma block associated with a picture ([0052]; It teaches receiving in a video encoder (Fig. 17) a video sequence of pictures (Fig. 19, reference numeral 1900) wherein each picture constitutes of luma and chroma samples); 
determining luma scaling information associated with the luma block (Fig. 19, reference numeral 1902); 
determining a luma scaling factor of the luma block based on the luma scaling information ([0178], [0253]; It teaches the luma scaling factors are determined based on the Fig. 14 also); 
determining a chroma scaling factor based on a value of the luma scaling factor (Fig. 19, reference numeral 1906. Also see [0253], L7-10); and 
processing residuals of the chroma block by applying the chroma scaling factor to the residuals of the chroma block ([0069]; As per [0162], the various syntax elements in the video bitstream data include the scaling factor, which the video encoder 20 in Fig. 17, uses to scale the residual signals of both luma and chroma as shown in reference numerals 50-52-54. In Fig. 19, reference numeral 1908 shows the residual processing of the chroma sample using the chroma scaling factor).  
Although, Rusanovskyy et al. teach processing of the chroma blocks using the chroma scaling factor (Fig. 19. Reference nu 1908), but it does not explicitly teach processing residuals of the chroma block by applying the chroma scaling factor to the residuals of the chroma block.
However, Francois et al. teach a system in the same field of endeavor (Abstract), where it teaches processing residuals of the chroma block by applying the chroma scaling factor to the residuals of the chroma block (Francois et al.; P30, L17-21; P30, L30 – P31, L2; Fig. 22, reference numerals 804-805; It teaches that the chroma residuals are processed by applying chroma scaling factor to the chroma residuals. See also P2, L25-30; P8, L17-23; P25, L17-21).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Rusanovskyy et al’s invention of luma scaling factor based chroma scaling factor determination to include Francois et al's usage of applying (Francois et al.; P30, L17-18).

Regarding claim 40 (Previously Presented), Rusanovskyy et al. and Francois et al. teach the non-transitory computer-readable storage medium according to claim 39, wherein determining the chroma scaling factor based on a value of the luma scaling factor further comprises: 
setting the chroma scaling factor equal to the value of the luma scaling factor (Rusanovskyy et al.; [0176]; Note: There is a typo in the citation where it says “applied to the value of chroma components (Y)”. It should be “applied to the value of luma components (Y)”, because it is known that “Y” represents a luma component).  

Claims 29-32, 35-38, 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Rusanovskyy et al. (US PGPub 2019/0068969 A1) in view of Francois et al. (WO 2020/176459 A1 ) and further in view of Kim et al. (US PGPub 2015/0124865 A1).

Regarding claim 29 (Currently Amended), Rusanovskyy et al. and Francois et al. teach the method according to claim 27.
Although Francois et al. teach processing the residuals of the chroma block by applying the chroma scaling factor to the residuals of the chroma block (Francois et al.; P30, L17-21; P30, L30 – P31, L2; Fig. 22, reference numerals 804-805; It teaches that the chroma residuals are processed by applying chroma scaling factor to the chroma residuals. See also P2, L25-30; P8, L17-23; P25, L17-21), but it does not explicitly teach 
determining if a first condition is satisfied; and performing one of 
in response to the determination that the first condition is not satisfied, processing the residuals of the chroma block by applying the chroma scaling factor to the residuals of the chroma block; or 
in response to the determination that the first condition is satisfied, bypassing the processing of the residuals of the chroma.  
However, Kim et al. teach a system in the same field of endeavor (Abstract; [0101]; [0104]), where it teaches determining if a first condition is satisfied (Kim et al.; [0130], L1-3); and performing one of 
in response to the determination that the first condition is not satisfied, processing the residuals of the chroma block by applying the chroma scaling factor to the residuals of the chroma block (Kim et al.; [0130]-[0131]; It teaches a flag called luma coded block flag (cbf) which determines whether to perform color residual predictions based on the signaled scaling factor or not); or 
in response to the determination that the first condition is satisfied, bypassing the processing of the residuals of the chroma (Kim et al.; [0131]-[0132]; It teaches a flag called luma coded block flag (cbf) which determines whether to perform color residual predictions based on the signaled scaling factor or not and bypasses the color residual prediction when cbf=0).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Rusanovskyy et al. and Francois et al’s invention of luma scaling factor based chroma scaling factor determination to include Kim et al's usage of cbf to indicate whether to perform chroma residual prediction or not, because (Kim et al.; [0133]).

Regarding claim 30 (Previously Presented), Rusanovskyy et al., Francois et al. and Kim et al. teach  the method according claim 29, wherein the first condition comprises: 
a target coding unit associated with the picture having no non-zero residuals (Kim et al.; [0131]-[0132]); or 
a target transform unit associated with the picture having no non-zero chroma residuals (Kim et al.; [0131]-[0132]).  

Regarding claim 31 (Previously Presented), Rusanovskyy et al., Francois et al. and Kim et al. teach the method according claim 30, wherein 
the target coding unit having no non-zero residuals is determined based on a value of a first coded block flag of the target coding unit (Kim et al.;[0130]-[0131]; It teaches a flag called luma coded block flag (cbf) which determines whether to perform color residual predictions), and 
the target transform unit having no non-zero chroma residuals is determined based on values of a second coded block flag for a first chroma component and a third coded block flag for a second luma chroma component of the target transform unit (Kim et al.; [0130]-[0131]; It teaches that when the first cbf (luma cbf) is 0, no color residual prediction is performed and the cbf can be signaled for each of the two color components separately, meaning the second and third cbf for the two chroma components (Cb and Cr) will also be 0).  

32 (Previously Presented), Rusanovskyy et al., Francois et al. and Kim et al. teach the method of claim 31, wherein 
the value of the first coded block flag is 0 (Kim et al.; [0130]; It teaches the first cbf (luma cbf) is 0); and 
the values of the second coded block flag and the third coded block flag are 0 (Kim et al.; [0130]-[0131]; It teaches that when the first cbf (luma cbf) is 0, no color residual prediction is performed and the cbf can be signaled for each of the two color components separately, meaning the second and third cbf for the two chroma components (Cb and Cr) will be also 0).  

Regarding claim 35 (Currently Amended), Rusanovskyy et al. and Francois et al. teach the apparatus according to claim 33.
Although Francois et al. teach processing the residuals of the chroma block by applying the chroma scaling factor to the residuals of the chroma block (Francois et al.; P30, L17-21; P30, L30 – P31, L2; Fig. 22, reference numerals 804-805; It teaches that the chroma residuals are processed by applying chroma scaling factor to the chroma residuals. See also P2, L25-30; P8, L17-23; P25, L17-21), but it does not explicitly teach determining if a first condition is satisfied; and performing one of 
in response to the determination that the second condition is not satisfied, processing the chroma block by applying the chroma scaling factor to the residuals of the chroma block; or 
in response to the determination that the second condition is satisfied, bypassing the processing of the chroma block.  
Kim et al. teach a system in the same field of endeavor (Abstract; [0101]; [0104]), where it teaches determining if a first condition is satisfied (Kim et al.; [0130], L1-3); and performing one of 
in response to the determination that the second condition is not satisfied, processing the chroma block by applying the chroma scaling factor to the residuals of the chroma block (Kim et al.; [0130]-[0131]; It teaches a flag called luma coded block flag (cbf) which determines whether to perform color residual predictions based on the signaled scaling factor or not); or 
in response to the determination that the second condition is satisfied, bypassing the processing of the chroma block (Kim et al.; [0131]-[0132]; It teaches a flag called luma coded block flag (cbf) which determines whether to perform color residual predictions based on the signaled scaling factor or not and bypasses the color residual prediction when cbf=0).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Rusanovskyy et al and Francois et al’s invention of luma scaling factor based chroma scaling factor determination to include Kim et al's usage of cbf to indicate whether to perform chroma residual prediction or not, because performing color residual prediction adds minimal additional coding efficiencies and therefore saves processing cycle by skipping color residual prediction (Kim et al.; [0133]).

Regarding claim 36 (Previously Presented), Rusanovskyy et al., Francois et al. and Kim et al. teach  the apparatus according claim 35, wherein the first condition comprises: 
a target coding unit associated with the picture having no non-zero residuals (Kim et al.; [0131]-[0132]); or 
a target transform unit associated with the picture having no non-zero chroma residuals (Kim et al.; [0131]-[0132]).  

Regarding claim 37 (Previously Presented), Rusanovskyy et al., Francois et al. and Kim et al. teach  the apparatus according claim 36, wherein 
the target coding unit having no non-zero residuals is determined based on a value of a first coded block flag of the target coding unit (Kim et al.;[0130]-[0131]; It teaches a flag called luma coded block flag (cbf) which determines whether to perform color residual predictions), and 
the target transform unit having no non-zero chroma residuals is determined based on values of a second coded block flag for a first chroma component and a third coded block flag for a second chroma component of the target transform unit (Kim et al.; [0130]-[0131]; It teaches that when the first cbf (luma cbf) is 0, no color residual prediction is performed and the cbf can be signaled for each of the two color components separately, meaning the second and third cbf for the two chroma components (Cb and Cr) will also be 0).  

Regarding claim 38 (Previously Presented), Rusanovskyy et al., Francois et al. and Kim et al. teach the apparatus of claim 37, wherein 
the value of the first coded block flag is 0 (Kim et al.; [0130]; It teaches the first cbf (luma cbf) is 0); and 
the values of the second coded block flag and the third coded block flag are 0 (Kim et al.; [0130]-[0131]; It teaches that when the first cbf (luma cbf) is 0, no color residual prediction b and Cr) will be also 0).  

Regarding claim 41 (Currently Amended), Rusanovskyy et al. and Francois et al. teach the non-transitory computer-readable storage medium according to claim 39.
Although Francois et al. teach processing the residuals of the chroma block by applying the chroma scaling factor to the residuals of the chroma block (Francois et al.; P30, L17-21; P30, L30 – P31, L2; Fig. 22, reference numerals 804-805; It teaches that the chroma residuals are processed by applying chroma scaling factor to the chroma residuals. See also P2, L25-30; P8, L17-23; P25, L17-21), but it does not explicitly teach determining if a first condition is satisfied; and performing one of 
in response to the determination that the first condition is not satisfied, processing the residuals of the chroma block by applying the chroma scaling factor to the residuals of the chroma block; or 
in response to the determination that the first condition is satisfied, bypassing the processing of the residuals of the chroma block.  
However, Kim et al. teach a system in the same field of endeavor (Abstract; [0101]; [0104]), where it teaches determining if a first condition is satisfied (Kim et al.; [0130], L1-3); and performing one of 
in response to the determination that the first condition is not satisfied, processing the residuals of the chroma block by applying the chroma scaling factor to the residuals of the chroma block (Kim et al.; [0130]-[0131]; It teaches a flag called luma coded block flag (cbf) ); or 
in response to the determination that the first condition is satisfied, bypassing the processing of the residuals of the chroma block (Kim et al.; [0131]-[0132]; It teaches a flag called luma coded block flag (cbf) which determines whether to perform color residual predictions based on the signaled scaling factor or not and bypasses the color residual prediction when cbf=0).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Rusanovskyy et al and Francois et al’s invention of luma scaling factor based chroma scaling factor determination to include Kim et al's usage of cbf to indicate whether to perform chroma residual prediction or not, because performing color residual prediction adds minimal additional coding efficiencies and therefore saves processing cycle by skipping color residual prediction (Kim et al.; [0133]).

Regarding claim 42 (Previously Presented), Rusanovskyy et al., Francois et al. and Kim et al. teach  the non-transitory computer-readable storage medium according claim 41, wherein the first condition comprises: 
a target coding unit associated with the picture having no non-zero residuals (Kim et al.; [0131]-[0132]); or 
a target transform unit associated with the picture having no non-zero chroma residuals (Kim et al.; [0131]-[0132]).  

43 (Previously Presented), Rusanovskyy et al., Francois et al. and Kim et al. teach  the non-transitory computer-readable storage medium according claim 42, wherein 
the target coding unit having no non-zero residuals is determined based on a value of a first coded block flag of the target coding unit (Kim et al.;[0130]-[0131]; It teaches a flag called luma coded block flag (cbf) which determines whether to perform color residual predictions), and 
the target transform unit having no non-zero chroma residuals is determined based on values of a second coded block flag for a first chroma component and a third coded block flag for a second luma chroma component of the target transform unit (Kim et al.; [0130]-[0131]; It teaches that when the first cbf (luma cbf) is 0, no color residual prediction is performed and the cbf can be signaled for each of the two color components separately, meaning the second and third cbf for the two chroma components (Cb and Cr) will also be 0).  

Regarding claim 44 (Previously Presented), Rusanovskyy et al., Francois et al. and Kim et al. teach  the non-transitory computer-readable storage medium of claim 43, wherein 
the value of the first coded block flag is 0 (Kim et al.; [0130]; It teaches the first cbf (luma cbf) is 0); and 
the values of the second coded block flag and the third coded block flag are 0 (Kim et al.; [0130]-[0131]; It teaches that when the first cbf (luma cbf) is 0, no color residual prediction is performed and the cbf can be signaled for each of the two color components separately, meaning the second and third cbf for the two chroma components (Cb and Cr) will be also 0).

Response to Arguments
Applicant’s arguments with respect to claim(s) 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “IMAGE PROCESSING DEVICE AND METHOD” — Tsukuba, US PGPub 2021/0092413 A1.
2. “COMPLEXITY REDUCTION IN PARAMETER DERIVATION FOR INTRA PREDICTION” — Zhang et al., US PGPub 2020/0366910 Al.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485